Motion for Rehearing Granted, Memorandum Opinion filed November 10,
2015, Withdrawn, Appeal Reinstated, and Order filed December 9, 2015




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-15-00827-CV
                                  ____________

                     BANYONNOH PARKER, Appellant

                                       V.

                       DARRYL RAY WASH, Appellee


                   On Appeal from the 328th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 14-DCV-213288

                                    ORDER

      On November 10, 2015, the court issued an opinion dismissing this appeal,
after notice, for appellant’s failure to pay the court filing fee. On November 18,
2015, appellant filed a motion for rehearing, explaining she misunderstood the
deadline to pay. Accordingly, we ORDER as follows:
      Appellant’s motion for rehearing is GRANTED. This court’s opinion filed
November 10, 2015, is WITHDRAWN, and our judgment of that date is
VACATED. The appeal is ordered REINSTATED.

      Appellant is ORDERED to pay the filing fee in the amount of $205.00 to
the clerk of this court on or before December 29, 2015. See Tex. R. App. P. 5. If
appellant fails to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.

      Appellant is ORDERED to file the clerk’s record with the clerk of this court
on or before December 29, 2015. See Tex. R. App. P. 35.3(c). If appellant fails to
file the clerk’s record in accordance with this order, the appeal will be dismissed.
See Tex. R. App. P. 37.3(b).

                                   PER CURIAM